DETAILED ACTION

Priority
Receipt is not acknowledged of certified copies of papers required by 37 CFR 1.55.  Receipt of PCT Japanese Patent Application Publication No. PCT/JP2017/001358, filed on 01/17/2017, is not acknowledged.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the Non-Final Rejection Office Action on 20 August 2020, the Examiner rejected Claims 1-3 and 5-9 on the grounds of 35 USC 103 (Abukawa) and 35 USC 112(b).  
The Information Disclosure Statement (IDS) submitted on 10/20/2020 was considered by the examiner. 
In view of the amendments to Claim 1, the 35 U.S.C. §112 rejections directed to the claims are withdrawn.
The amended claims of the instant application are direct steel sheet for hot stamping comprising a steel structure comprising an area fraction of bainite, fresh martensite and tempered martensite: 80% or more in total, and a product of a number density of carbides, in pieces/m2 and a proportion of carbides precipitated into prior austenite grains in carbides: 0.50 or more and 10 or less.  A search of the prior art failed to turn up a single reference or an appropriate combination of references that teaches each and every limitation of the instant claims.
In particular, there was no single or combination of analogous prior art that taught the limitations directed to a proportion of carbides precipitated into prior austenite grains in carbides: 
The affidavit under 37 CFR 1.132 filed 11/19/2020 is sufficient to overcome the rejection of Claims 1-3 and 5-9 based upon the prior art reference of Abukawa.
In regards to Applicant’s Arguments filed on 11/19/2020, Applicant argues that the corresponding value of M is not and cannot be lower than 0.4 (Applicant’s Arguments, Page 6), and that there would not be an obvious reason to one of ordinary skill in the art to modify the product of T x M to be from 45 or more to the presently claimed range of 0.5 or more and 10 or less (Page 7).   
In regards to Applicant’s argument, Examiner finds Applicant’s argument persuasive and places the application in condition for allowance.  As argued by the Applicant and affirmed in the Declaration filed on 11/19/2020, the value of M is and cannot be lower than 0.4, as calculated by the inventor, and therefore, the number density of iron-based carbides is 45 pieces per square micrometer or more of Abukawa does not overlap with the claimed range T x M or 0.5 or more and 10 or less.  Therefore, Applicant has provided sufficient evidence the record to show that the product of Abukawa does not necessarily exhibit the properties and parameters as instantly claimed.
Therefore, Applicant’s argument is persuasive.

Applicant further argues that the differences of the manufacturing method lead to different characteristics and properties (Page 8).
In regards to Applicant’s argument that differences in the manufacturing method leads to different characteristics and properties, Examiner notes that Applicant’s arguments are not 
Therefore, Applicant’s argument is not persuasive. 
It is noted that a Decision to Grant a Patent was granted by the JPO to JP 2017-527388, which is in the same patent family, on 07/04/2017, and a Written Decision on Registration was granted by the KIPO on 02/01/2021 for KR 20197016729, which is also in the same patent family.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CT LI whose telephone number is (571)270-7561.  The examiner can normally be reached on M-F 7:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN CT LI
Examiner
Art Unit 1784



/Daniel J. Schleis/Primary Examiner, Art Unit 1784